IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                                No. 06-50744                     September 28, 2007
                              Summary Calendar
                                                              Charles R. Fulbruge III
                                                                      Clerk
UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

v.

JHANTEL RUTH CROCKER,

                                           Defendant-Appellant.


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 6:05-CR-239-2


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Jhantel Ruth Crocker appeals the district court’s imposition of consecutive
60-month sentences for her guilty-plea convictions of possession with intent to
distribute at least 50 grams of a substance containing methamphetamine and
conspiracy to distribute at least 50 grams of a substance containing
methamphetamine. She does not challenge a concurrent 108-month sentence for
distribution of an unspecified quantity of methamphetamine. Crocker asserts
that the district court’s imposition of consecutive sentences was unreasonable

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-50744

and that the court failed to explain the reason for the consecutive sentences in
light of the factors listed in 18 U.S.C. § 3553(a).
      Crocker did not challenge the imposition of consecutive sentences in the
district court either at or after sentencing, and review is for plain error. See
United States v. Castillo, 430 F.3d 230, 241-42 (5th Cir. 2005). The district court
imposed mandatory minimum sentences of 60 months on the two pertinent
counts, then ran them consecutively to each other in order to obtain a sentence
of 120 months, in the middle of the applicable advisory guideline range. Crocker
cannot establish that the imposition of consecutive sentences was error or that
any such error affected her substantial rights. See United States v. Olano, 507
U.S. 725, 732 (1993); United States v. Candia, 454 F.3d 468, 472-73 (5th Cir.
2006). Consequently, the judgment of the district court is AFFIRMED.




                                         2